Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee  (USPN 20160196216A1). 
As per claims 1,21, Lee discloses a method for managing a Redundant Array of Independent Disks (RAID), comprising: in response to a stripe being created in the RAID, allocating to the stripe a storage space for storing a predetermined number of mapping information elements, the RAID being built on a plurality of extents divided from a plurality of disks, the stripe comprising a portion of the plurality of extents, and a mapping information element of the stripe recording respective locations of extents comprised in the stripe at the plurality of disks (paragraphs 0063,0064,0066 – the stripes are created  with a StripeId along with the blocks, which are the equivalent of the extents, that make up with the stripes with the BlockID this information in stripe map of the PMT); creating one or more mapping information elements for the stripe (paragraphs 0065,0066 – the mapping information stored in the PMT comprising the 

As per claims 2,12, Lee discloses wherein creating one or more mapping information elements for the stripe comprises: creating a first mapping information element for the stripe, the stripe comprising a first set of extents in the plurality of extents and the first mapping information element recording respective locations of the first set of extents at the plurality of disks (paragraphs 0063,0064,0066 – the stripes are created  with a StripeId, which is the storage sequence number, along with the blocks, which are the equivalent of the extents, that make up with the stripes with the BlockID this information in stripe map of the PMT).



Claim Objections
Claims 3-10,13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims could either not be found or no reason to combine with references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Yolanda L Wilson/Primary Examiner, Art Unit 2113